Mb. Justice Audrey
delivered the opinion of the court.
Although the appellant did not demur to the information in the lower court, nevertheless in arguing’ his appeal he alleges in the first place that the information is insufficient to support the judgment of conviction entered against him because it does not state facts constituting a crime.
In the case of People v. Wys, decided today, we have considered carefully an information similar to the one under which the appellant was convicted and following the reason-ings set out in the opinion delivered in that case, we are forced to the conclusion that the information against Aniceto Berrios did not charge any crime.

Reversed.

Chief Justice Hernandez and Justice Wolf concurred.
Justices del Toro and Hutchison dissented.